2019 IL App (3d) 160643

                                Opinion filed March 11, 2019
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2019

     THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
     ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                      )       Will County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )       Appeal No. 3-16-0643
            v.                                        )       Circuit No. 16-DT-517
                                                      )
     LUIS J. SANCHEZ,                                 )       Honorable
                                                      )       Chrystel L. Gavlin,
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justice Carter concurred in the judgment and opinion.
           Justice McDade dissented, with opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Defendant, Luis J. Sanchez, appeals his conviction for driving under the influence of

     alcohol (DUI). Defendant argues that his conviction must be reversed because the State failed to

     prove that defendant was intoxicated at the time he drove the vehicle under the corpus delicti

     rule. We affirm.

¶2                                          I. BACKGROUND

¶3          Defendant was charged with DUI (625 ILCS 5/11-501(a)(2) (West 2014)) in that he was

     in actual physical control of a motor vehicle while under the influence of alcohol.
¶4          The matter proceeded to a bench trial. Officer Robert Mau testified that at 9:11 p.m. on

     the night of the incident, he responded to a vehicle that had crashed on the side of a bridge. Mau

     arrived at the scene and observed that a vehicle had driven up a raised median separating the

     roadway from the sidewalk. Mau was not on the scene when the collision occurred, and he did

     not recall at what time the collision occurred. Mau looked up the vehicle’s registration number

     and learned that the vehicle was registered to someone named Luis Sanchez who resided

     approximately 3½ blocks from the site of the collision. Mau proceeded to the residence and

     made contact with defendant.

¶5          Defendant told Mau that he was driving the vehicle involved in the collision. Defendant

     said that he went home after the collision. Mau did not know what time defendant returned to

     his house after the collision, and Mau did not know what defendant did at his house after the

     collision. Mau testified that defendant’s eyes were glassy, his speech was slurred, he staggered

     and stumbled when he walked, and a strong odor of an alcoholic beverage emanated from his

     breath. Based on Mau’s observations and defendant’s inability to articulate what happened, Mau

     believed that defendant was intoxicated and was unable to safely operate a motor vehicle.

¶6          Mau drove defendant to the scene of the collision. Another officer was at the scene. The

     officer asked defendant to take field sobriety tests.     Defendant refused.    Mau transported

     defendant to the police station. Mau asked defendant to undergo chemical testing, and defendant

     refused. Also, defendant did not consent to giving a breath sample.

¶7          Mau testified that the other officer’s squad car had a camera that captured an accurate

     recording of defendant’s conversation with the other officer.      Mau was present during the

     conversation. A copy of the video recording was admitted into evidence. In the video recording,

     defendant’s speech was slurred and difficult to understand.       Defendant did not follow the


                                                     2
       officer’s directions.   Initially, defendant said that he drove onto the median when he was

       attempting to stop his vehicle because the bridge was being raised. However, defendant later

       said that he drove onto the median because he was talking on his cell phone. Defendant said he

       had consumed a bottle of wine and four to seven beers that day. Defendant was driving home

       from the restaurant, Puerto, at the time of the collision. Defendant said he had been drinking at

       Puerto. The video recording showed defendant handing his keys to a tow truck driver who was

       at the scene.

¶8            The State introduced a certified copy of the registration for the vehicle involved in the

       collision, which showed that defendant was the owner of the vehicle.

¶9            The court found defendant guilty of DUI. The court sentenced defendant to 12 months’

       conditional discharge, the payment of $1500 in fines and costs, and 240 hours of community

       service work.

¶ 10                                              II. ANALYSIS

¶ 11          Defendant argues that his conviction for DUI should be reversed because the State failed

       to prove that he was under the influence of alcohol at the time of the motor vehicle collision

       under the corpus delicti rule. While defendant admits that there was sufficient corroborating

       evidence that he drove the vehicle involved in the collision, he contends that the only evidence

       that he consumed alcohol before driving the vehicle were his own uncorroborated statements on

       the squad car video recording. We find that the State presented sufficient independent evidence

       to corroborate defendant’s out-of-court statements such that the admission of these statements

       did not violate the corpus delicti rule.




                                                       3
¶ 12          To prove defendant guilty of the offense of DUI, the State was required to present

       evidence showing that defendant drove or was in actual physical control of a vehicle while he

       was under the influence of alcohol. 625 ILCS 5/11-501(a)(2) (West 2014).

¶ 13          “The corpus delicti of an offense is simply the commission of a crime.” People v. Lara,

       2012 IL 112370, ¶ 17. In order to obtain a valid conviction, the State must prove both the

       corpus delicti and the identity of the person who committed the offense. Id. “In general, the

       corpus delicti cannot be proven by a defendant’s admission, confession, or out-of-court

       statement alone.” Id.    Rather, where a defendant’s confession is part of the proof of the

       corpus delicti, the State must also provide independent corroborating evidence. Id.

¶ 14          Under the corpus delicti rule, “the independent evidence need only tend to show the

       commission of a crime. It need not be so strong that it alone proves the commission of the

       charged offense beyond a reasonable doubt.” (Emphasis in original). Id. ¶ 18.

                      “[T]he corpus delicti rule requires only that the corroborating evidence

                      correspond with the circumstances recited in the confession and tend to connect

                      the defendant with the crime. The independent evidence need not precisely align

                      with the details of the confession on each element of the charged offense, or

                      indeed to any particular element of the charged offense.” Id. ¶ 51.

¶ 15          Our supreme court has explained that “[t]he primary purpose of the corpus delicti rule is

       to ensure the confession is not rendered unreliable due to either improper coercion of the

       defendant or the presence of some psychological factor.” Id. ¶ 47. If a confession is sufficiently

       corroborated under the corpus delicti rule, the trier of fact may consider the confession along

       with the State’s other evidence to determine whether the State proved beyond a reasonable doubt

       that a defendant committed the charged offense. Id.


                                                       4
¶ 16          Here, the squad car video recording showed that defendant admitted that he drove onto

       the raised median while driving home from Puerto, where he had been drinking. Defendant said

       that he walked home after the collision. Defendant said that he had consumed a bottle of wine

       and four to seven beers on the day of the collision. The evidence, independent of defendant’s

       statements, showed that: (1) a vehicle registered to defendant was discovered driven onto a

       raised median on a bridge; (2) Officer Mau located defendant at his residence, which was 3½

       blocks from the site of the collision; (3) when Mau located defendant, defendant displayed signs

       of intoxication, including glassy eyes, slurred speech, stumbling while walking, and a strong

       odor of an alcoholic beverage on his breath; and (4) defendant was in possession of the keys to

       the vehicle involved in the collision.

¶ 17          We find that the independent corroborating evidence was sufficient to satisfy the

       corpus delicti rule. While the independent evidence did not prove beyond a reasonable doubt

       that defendant committed the offense of DUI, the evidence corresponded with the circumstances

       of defendant’s out-of-court statements and tended to connect defendant to the commission of the

       offense of DUI. The vehicle involved in the collision was registered to defendant, and defendant

       was in possession of the keys to the vehicle. The fact that defendant drove his vehicle onto a

       raised median corresponded to the circumstances recited in defendant’s statements to the officer,

       namely, that the collision occurred after defendant had been drinking. The fact that defendant

       exhibited signs of intoxication when Mau located him also corresponded with the circumstances

       of defendant’s out-of-court statements.

¶ 18          We reject defendant’s argument that the evidence that defendant was intoxicated when

       Mau located him did not provide sufficient corroboration under the corpus delicti rule to

       defendant’s statement that he had been drinking before the collision because the State did not


                                                      5
       establish when the collision occurred. While the evidence that defendant was intoxicated when

       Mau located him did not prove that defendant was intoxicated at the time he drove his vehicle,

       this evidence still corresponded to the circumstances of defendant’s out-of-court statements and

       tended to connect defendant to the offense. Moreover, we note that “the State need not present

       independent evidence corroborating every element of the charged offense before a defendant’s

       statement may be used to prove the corpus delicti.” Lara, 2012 IL 112370, ¶ 65.

¶ 19          Because there was sufficient independent corroborating evidence to satisfy the

       corpus delicti rule, defendant’s admissions were properly considered by the circuit court along

       with the independent evidence.       When viewed in the light most favorable to the State, a

       reasonable trier of fact could find that this evidence was sufficient to prove beyond a reasonable

       doubt that defendant drove a motor vehicle while under the influence of alcohol.

¶ 20                                           III. CONCLUSION

¶ 21          The judgment of the circuit court of Will County is affirmed.

¶ 22          Affirmed.

¶ 23          JUSTICE McDADE, dissenting.

¶ 24          The law of corpus delicti that the majority relies on to affirm the conviction of defendant,

       Luis J. Sanchez, for driving under the influence of alcohol (DUI) was not complied with in this

       case and the alleged “independent corroborating evidence” does not support the majority

       decision. For this reason, I respectfully dissent.

¶ 25          The known facts are that defendant was the owner of a vehicle found crashed and

       abandoned on the side of a bridge in Will County. Defendant lived 3 ½ blocks from the bridge

       in Will County. When Officer Mau went to defendant’s home, defendant was there and in an

       obviously inebriated state. Mau returned defendant to the scene of the collision and defendant

                                                            6
       refused to take field sobriety tests. Mau then took defendant to the police station where he

       refused additional testing. A video recording made at the crash site showed that defendant

       exhibited physical signs of intoxication and told Mau that he had consumed a copious amount of

       alcohol at Puerto that day.

¶ 26          Mau did not know when the crash had occurred or whether defendant was under the

       influence of alcohol when it had occurred. The only way for the State to prove that the crime of

       DUI had been committed was to present evidence that defendant was driving the car while under

       the influence of alcohol. 625 ILCS 5/11-501(a)(2) (West 2014).

¶ 27          Defendant had told the police he had drunk a lot of alcohol before attempting to drive

       home but that statement needed to be independently corroborated in order to prove a crime

       actually occurred. People v. Lara, 2012 IL 112370, ¶ 17.

¶ 28          Defendant’s assertion is not corroborated by proof that he owned the vehicle, that he

       crashed the vehicle, that he was drunk at his house an unknown amount of time after the vehicle

       was crashed, or that he was unable to safely operate a motor vehicle at the time Officer Mau

       observed and interacted with him. Securing the necessary independent corroboration would have

       required nothing more taxing or complicated than interviewing people (employees and/or

       patrons) at Puerto to determine if—and, if so, when—defendant had been drinking there and if

       he had left in his vehicle. As it currently stands, there is no independent corroboration, and

       therefore no proof, that a crime even occurred.




                                                         7